Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied defendants’ motion to dismiss plaintiff’s action on the ground that the court lacked subject matter jurisdiction. Plaintiffs action is within the contemplation of 25 USC § 233 and Indian Law § 5, which give State courts jurisdiction over private civil litigation between Indians to the same extent as courts have jurisdiction in other civil actions and proceedings (see, People v *992Anderson, 137 AD2d 259, 270; Oneida Indian Nation v Burr, 132 AD2d 402; Matter of Jimerson v Halftown Estate, 22 AD2d 417). (Appeals from Order of Supreme Court, Erie County, Flaherty, J.—Dismiss Complaint.) Present—Green, J. P., Pine, Callahan, Doerr and Boehm, JJ.